 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ISAAC GORDON, individually and on
      behalf of all others similarly situated,         NO: 2:19-CV-0387-TOR
 8
                                Plaintiff,             ORDER ON VOLUNTARY
 9                                                     DISMISSAL WITH PREJUDICE
      v.
10
      HEALTHY HALO INSURANCE
11    SERVICES, INC., a California
      corporation, and CALLFIRE, INC., a
12    Delaware corporation,

13                              Defendants.

14

15         BEFORE THE COURT is Plaintiff Isaac Gordon and Defendant CallFire,

16   Inc.’s Stipulation of Dismissal. ECF No. 5. The stipulation is filed pursuant to

17   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and provides that there shall be no

18   award of attorneys’ fees or costs to either party. The Court has reviewed the

19   record and files herein, and is fully informed.

20   //



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and Plaintiff Isaac Gordon and Defendant

 3   CallFire, Inc.’s stipulation, all claims by Plaintiff Isaac Gordon against Defendant

 4   CallFire, Inc. are DISMISSED with prejudice and without an award of fees or

 5   costs to either party.

 6         The District Court Executive is directed to enter this Order and furnish

 7   copies to counsel. The case remains open as it pertains to Healthy Halo Insurance

 8   Services, Inc.

 9         DATED December 2, 2019.

10

11                                   THOMAS O. RICE
                              Chief United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
